t c memo united_states tax_court curtis r and lynn bitker petitioners v commissioner of internal revenue respondent jerry d and coleen a bitker petitioners v commissioner of internal revenue respondent docket nos filed date jon j jensen and alexander f reichert for petitioners blaine holiday for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 for and as follows unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and rule continued docket no year deficiency sec_6662 penalty docket no dollar_figure big_number dollar_figure dollar_figure docket no big_number big_number dollar_figure dollar_figure the issues to be decided2 are whether payments by ray bitker sons partnership the bitker partnership on petitioners’ debts should be characterized for tax purposes as rental expenses of the bitker partnership or constructive partnership_distributions to petitioners whether petitioners received distributions from the bitker partnership in and that exceeded their bases in the bitker partnership and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue continued references are to the tax_court rules_of_practice and procedure other adjustments that respondent made to petitioners’ and returns are computational the resolution with respect to these adjustments depends on our determination of the issues for decision findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference a petitioners and the bitker partnership curtis bitker and lynn bitker are husband and wife jerry bitker and coleen bitker are husband and wife curtis bitker and jerry bitker petitioner husbands are brothers all petitioners resided in minnesota when the petitions in these cases were filed petitioner husbands were raised on a farm in norman county minnesota owned by their father ray bitker petitioner husbands and their father formed the bitker partnership on date each owned a one-third interest in the bitker partnership the bitker partnership’s principal business is farming however it does not own any of the land that is farmed in petitioner husbands acquired their father’s interest in the bitker partnership at no cost each then held a one-half interest in the partnership although their father was no longer a partner in the bitker partnership the partnership continued to farm his land and pay him rent for the use thereof in lynn bitker and coleen bitker petitioner wives each obtained a 20-percent interest in the bitker partnership at no cost since each petitioner husband has held a 30-percent interest in the bitker partnership and each petitioner wife has held a 20-percent interest during the years at issue petitioner husbands conducted all of their farming activity through the bitker partnership jerry bitker is responsible for the day-to-day bookkeeping of the bitker partnership’s income and expenses some of the farm crops were processed and sold through several cooperatives only active farm operators could purchase shares and thus become members of these cooperatives in most instances shares of stock in the cooperatives were issued to petitioner husbands as opposed to the bitker partnership nonetheless petitioners accounted for their shares of the cooperatives’ income through the bitker partnership b the bitker partnership’s forms earl mostoller a certified_public_accountant is a member of drees riskey vallager ltd an accounting firm that has prepared the bitker partnership tax returns since its formation mr mostoller has prepared petitioners’ form sec_1040 u s individual_income_tax_return and the bitker partnership’s forms u s partnership return of income since jerry bitker provided mr mostoller with information as to the bitker partnership’s income and expenses as well as loan records from the farm credit service loans made for partnership purposes were made in petitioners’ names rather than in the name of the bitker partnership all four petitioners are personally liable for the bitker partnership’s debts mr mostoller prepared and maintained a depreciation schedule showing the historical_cost of equipment less depreciation taken each year he verified loan balances by calling the farm credit service mr mostoller calculated the bitker partnership’s capital by subtracting the loan balances from the total adjusted cost bases of partnership assets cost_basis less depreciation mr mostoller determined the partners’ capital contributions and distributions by taking each partner’s beginning capital_account adding thereto or subtracting therefrom the partner’s distributive_share of the bitker partnership’s net_income or net_loss for the year and subtracting the partner’s ending capital account--the difference being the amount of the distribution to or the amount of the contribution by the partner to the bitker partnership for the particular year on schedules k-1 attached to forms filed by the bitker partnership for years prior to the amounts for partner’s share of liabilities and analysis of partner’s capital_account were left blank schedules k-1 attached to the forms filed by the bitker partnership for years the schedules k- reflect that each petitioner husband owned percent of its capital and that each was entitled to percent of its profits and losses the schedules k-1 reflect that each petitioner wife owned percent of the capital of the bitker partnership and that each was entitled to percent of its profits and losses the schedules k-1 also reflect each partner’s share of liabilities and analysis of partner’s capital_account as follows discrepancies attributable to rounding curtis jerry lynn coleen total big_number dollar_figure -0- big_number partner’s share of liabilities analysis of partner’s capital_account big_number capital_account at beginning of year capital contributed during year big_number partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year partner’s share of liabilities analysis of partner’s capital_account capital_account at beginning of year capital contributed during year partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year partner’s share of liabilities analysis of partner’s capital_account capital_account at beginning of year big_number capital contributed during year big_number partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year partner’s share of liabilities analysis of partner’s capital_account capital_account at beginning of year capital contributed during year big_number -0- big_number -0- -0- big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- big_number -0- -0- big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number -0- big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year partner’s share of liabilitie sec_1 analysis of partner’s capital_account capital_account at beginning of year capital contributed during year partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year partner’s share of liabilitie sec_1 analysis of partner’s capital_account capital_account at beginning of year capital contributed during year partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year partner’s share of liabilitie sec_1 analysis of partner’s capital_account capital_account at beginning of year capital contributed during year partner’s share of net book income loss big_number withdrawals and distributions capital_account at end of year the partners’ shares of liabilities reflect only shares of long-term debt as shown on the balance sheets on the bitker partnership’s returns big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number none of the bitker partnership’s forms for years before showed balance sheets the balance sheets reported on the forms show assets liabilities and partners’ capital at yearend for as follows discrepancies attributable to rounding assets cash other current_assets buildings other depreciable assets less accumulated depreciation total assets liabilities capital short-term mortgages notes bonds long-term mortgages notes bonds partners’ capital accounts total liabilities capital assets cash other current_assets buildings other depreciable assets less accumulated depreciation total assets liabilities capital short-term mortgages notes bonds long-term mortgages notes bonds partners’ capital accounts total liabilities capital dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number of the dollar_figure of short-term debt and dollar_figure of long-term debt reported on the form_1065 dollar_figure of short-term debt and dollar_figure of long-term debt were owed by petitioners in their individual capacities on the form_1065 the bitker partnership reported ordinary_income of dollar_figure that was attributable to its farming activity on the schedule f profit or loss from farming the bitker partnership reported dollar_figure of gross_income and dollar_figure of expenses the expenses included inter alia dollar_figure for rent or lease of land animals etc dollar_figure for depreciation and dollar_figure for interest on the form_1065 the bitker partnership reported ordinary_income of dollar_figure that was attributable to its farming activity on the schedule f the bitker partnership reported dollar_figure of gross_income and dollar_figure total expenses which expenses included inter alia dollar_figure for rent or lease of land animals etc dollar_figure for depreciation and dollar_figure for interest each year on their form sec_1040 petitioners reported the income reflected on their schedules k-1 from the bitker partnership on their form sec_1040 in addition to the income from the bitker partnership petitioners reported other income from rental real_estate on schedules e on their form_1040 curtis and lynn bitker reported dollar_figure of rental income from farmland in polk county minnesota on their form_1040 jerry and coleen bitker reported dollar_figure of rental income from two parcels of farmland in norman county minnesota petitioners did not report any income from rental real_estate on their form sec_1040 c the notices of deficiency in date an agent of respondent began an examination of the bitker partnership’s and forms and petitioners’ and form sec_1040 mr mostoller represented both the bitker partnership and petitioners during the examination the agent requested that petitioners extend the period for assessment of tax for and they declined to do so as a consequence petitioners did not have an opportunity to have the proposed changes for and reviewed by the appeals_office of the internal_revenue_service the agent calculated that as of date the partners had negative capital accounts totaling dollar_figure and the bitker partnership had short-term debt of dollar_figure and long-term debt of dollar_figure the agent determined that for the bitker partnership had a profit of dollar_figure interest_income of dollar_figure and a short-term_capital_gain of dollar_figure and for it had a profit of dollar_figure and interest_income of dollar_figure the agent also determined that the following amounts constituted personal expenses of petitioners and that the bitker partnership’s payment of the expenses constituted distributions by the partnership to the partners discrepancies attributable to rounding payments on land repairs supplies depreciation utilities medical insurance total payments on land repairs supplies depreciation utilities medical insurance total curtis jerry lynn coleen total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number -0- big_number -0- dollar_figure big_number big_number -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the agent reclassified the depreciation as well as the interest_paid by the bitker partnership on petitioners’ personal mortgages on their farmland the mortgages are on land that the partnership farms as rental expenses on petitioners’ schedules e respondent issued notices of deficiency to petitioners for and the statements of changes attached to the notices reflect the following adjustments curtis lynn bitker capital_gain or loss exemptions itemized_deductions k-1 ray bitker sons c k-1 ray bitker sons l schedule e rental expense schedule f curtis schedule f lynn se agi adjustment self-employ health total adjustment sec_12 dollar_figure big_number -- big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -- big_number big_number big_number jerry coleen bitker capital_gain or loss exemptions itemized_deductions k-1 ray bitker sons c k-1 ray bitker sons j schedule e rental schedule f coleen schedule f jerry se agi adjustment self-employ health standard_deduction total adjustment sec_12 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number - big_number big_number big_number - big_number the explanations attached to the notices of deficiency state that the income from the bitker partnership should be increased and we have adjusted your return in accordance with the partnership return which has also been examined the adjustments to schedules f were explained as expenses were deducted on schedule f that were attributable to the rental_activity these expenses are allowed on schedule e the adjustments to the schedule e rental expenses were determined to be rental expenses which you deducted elsewhere are allowed as rental expenses losses are limited due to passive_loss_rules the explanations attached to the notices of deficiency state that adjustments were made with respect to capital_gain or loss because amounts distributed by partnership which are in excess of the examination_report showing adjustments resulting from the examination of the bitker partnership returns was not attached to the notices of deficiency the notices of deficiency do not otherwise show or explain the adjustments made to the partnership returns the partners’ bases have resulted in a capital_gain see exhibit to show you how we figured the gain exhibit computes the gain as follows curtis lynn bitker short-term_capital_gain or loss short-term_capital_loss carryover net_short-term_capital_gain or long-term_capital_gain or loss long-term_capital_loss carryover net long-term gain_or_loss net_capital_gain or loss capital_loss limitation capital_gain or loss as corrected capital_gain or loss per return adjustment to income jerry coleen bitker short-term_capital_gain or loss short-term_capital_loss carryover net_short-term_capital_gain or long-term_capital_gain or loss long-term_capital_loss carryover net long-term gain_or_loss net_capital_gain or loss capital_loss limitation capital_gain or loss as corrected capital_gain or loss per return adjustment to income dollar_figure -0- big_number dollar_figure -0- big_number big_number -0- big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number -0- big_number big_number big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number big_number opinion i burden_of_proof rule a sec_7522 and sec_7491 as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove otherwise rule a 290_us_111 however this rule does not apply for new matters raised by the commissioner after the issuance of the notice_of_deficiency rule a in addition under certain circumstances the burden_of_proof or production is on the commissioner see sec_7522 sec_7491 a sec_7522 sec_7522 requires a notice_of_deficiency to describe the basis for the tax_deficiency in some situations this court has held that failure to describe the basis for the tax_deficiency in the notice_of_deficiency is analogous to the raising of a new_matter under rule a 112_tc_183 93_tc_500 estate of ballantyne v commissioner tcmemo_2002_160 in this regard we stated that a new_matter is raised when the basis or theory upon which the commissioner relies is not stated or sec_7491 applies to court proceedings arising in connection with examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 in this case the examination of petitioners’ returns began after date accordingly sec_7491 is applicable to this case described in the notice_of_deficiency and the new_theory or basis requires the presentation of different evidence wayne bolt nut co v commissioner supra pincite in such a situation the burden_of_proof is placed on the commissioner with respect to that issue id the adjustments to petitioners’ income were made primarily on the basis of adjustments to the income reported on bitker partnership tax returns for and knowledge of the specific adjustments to the income of bitker partnership for the years at issue is necessary to resolve the correctness of respondent’s determinations petitioners assert that because the notices of deficiency did not include a copy of the examination_report for the bitker partnership or otherwise specify the adjustments to its income respondent did not adequately describe the basis for or explain the adjustments in the notices of deficiency petitioners conclude therefore that the burden is on respondent pursuant to sec_7522 and rule a we agree that it would have been helpful if respondent either had attached a copy of the examination_report showing the adjustments to partnership income to the notices of deficiency or had included the computations and adjustments from the bitker partnership in the explanations of the adjustments see eg brodsky v commissioner tcmemo_2001_240 each notice_of_deficiency included schedules that listed for each of the years at issue the commissioner’s position regarding the sources of the deposits into the taxpayer’s accounts during each year and the total amount of the deposits during each year from each source but we do not find respondent’s failure to do so in this case constitutes the raising of new_matter the purpose of sec_7522 is to give the taxpayer notice of the commissioner’s basis for determining a deficiency shea v commissioner supra pincite in the situation before us mr mostoller represented petitioners during the examination of their returns as well as the examination of the bitker partnership returns and he had a copy of the examination_report related to the partnership returns the notices of deficiency in conjunction with the partnership examination_report to which petitioners had access through mr mostoller gave petitioners sufficient notice of respondent’s basis for determining the deficiencies under these circumstances we are satisfied that the notices of deficiency sufficiently described the basis of the deficiencies within the meaning of sec_7522 b sec_7491 penalties under sec_7491 the commissioner has the burden of production with respect to an individual’s liability for any penalty respondent acknowledges having the burden of production with respect to the accuracy-related_penalties under sec_6662 factual issues pursuant to the general_rule of sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for income_tax the commissioner bears the burden_of_proof with respect to that issue the preceding rule applies however only if the taxpayer has complied with requirements under the internal_revenue_code to substantiate any item maintained all records required by the internal_revenue_code and cooperated with reasonable requests by the secretary for information documents and meetings sec_7491 taxpayers bear the burden of proving that these requirements have been met snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 respondent contends that the burden_of_proof remains on petitioners with respect to all factual issues in this case because petitioners failed to comply with the substantiation requirements failed to maintain all records required by the internal_revenue_code and failed to cooperate with reasonable requests for information and documents in this case there are multiple factual issues relevant to determining petitioners’ tax_liabilities we will define those factual issues and apply sec_7491 to each on the basis of the circumstances involved ii factual issues in this case respondent determined deficiencies in petitioners’ federal income taxes and self-employment taxes the adjustments to petitioners’ income resulted from adjustments made to the income of the bitker partnership as reported on its tax returns for and and from a determination that it made distributions to the partners for purposes of federal_income_tax liability a partnership is not taxed at the entity level sec_701 instead the partnership’s income is passed through to its partners and each partner is individually taxed on his her distributive_share of partnership income secs a an individual’s self-employment_income is subject_to a self-employment_tax in addition to federal_income_tax sec_1401 subject_to exclusions not relevant to this case self-employment_income means net_earnings_from_self-employment sec_1402 net_earnings_from_self-employment include inter alia an individual’s distributive_share whether or not distributed of income or loss as described in sec_702 from any trade_or_business carried on by a partnership in which the individual is a partner sec_1402 a whether payments made by the bitker partnership on indebtedness owed by petitioners are rental expenses of the bitker partnership or constructive distributions to petitioners from the bitker partnership the bitker partnership claimed a deduction for interest it paid on mortgages against petitioners’ farmland respondent disallowed the deduction that disallowance resulted in increases in petitioners’ distributive shares of partnership farming income which is reported on schedule f respondent determined that the interest on the mortgages represented petitioners’ individual expenses as opposed to partnership expenses reportable as rental expenses on schedule e of petitioners’ returns and that the deductibility of that interest is subject_to the passive_loss_rules of sec_469 those adjustments resulted in increases in petitioners’ self-employment_tax the parties agree that the interest payments totaled dollar_figure in and dollar_figure in and that petitioner husbands each constructively received half of each year’s payment moreover petitioners concede the reclassification of the claimed schedule f interest_expenses on the bitker partnership’s returns as schedule e rental expenses on petitioners’ returns further they acknowledge that the losses from their rental real_estate activity are subject_to the passive loss limitations of sec_469 petitioners contend however that the principal and interest_paid by the bitker partnership should be treated as payments by it for use of petitioners’ land in effect petitioners are asserting that the payments are rental income to petitioners and an additional rental expense of the bitker partnership payments a partner receives from a partnership generally fall into one of three categories first a partner may receive payments representing distributions of his her distributive_share of partnership income see sec_731 second a partner may receive payments in circumstances where he she is not treated as a partner sec_707 and third a partner may receive guaranteed payments for services or use of capital that do not represent distributions of partnership income sec_707 payments made to a partner either in his capacity other than as a partner under sec_707 or as guaranteed payments under sec_707 must satisfy the requirements of sec_162 before such payments may be deducted by the partnership 63_tc_86 no deduction is allowed if the payment by the partnership to a partner constitutes a capital_expenditure affd 539_f2d_409 5th cir sec_1_707-1 income_tax regs provides in part where a partner retains the ownership of property but allows the partnership to use such separately owned property for partnership purposes for example to obtain credit or to secure firm creditors by guaranty pledge or other agreement the transaction is treated as one between partnership and a partner not acting in his capacity as a partner here petitioners retained ownership of their farmland but allowed the bitker partnership to use the land in connection with its farming activity pursuant to sec_707 this type of transaction is treated as one between the bitker partnership and petitioners acting other than in their capacity as partners consequently payments made to petitioners by the bitker partnership for use of the farmland could constitute ordinary and necessary rental expenses_incurred in the conduct of its trade_or_business that are deductible under sec_162 petitioners maintain that the bitker partnership’s payments of principal and interest on petitioners’ land mortgages should be treated as payments of land rent petitioners however have offered no evidence testimonial or otherwise that a the bitker partnership made the payments as rent for such use or b the payments represented fair rental value moreover the record is silent as to the number of acres used by the bitker partnership simply stated petitioners have failed to provide any information or substantiation that would permit us to estimate the allowable deductions as permitted under 39_f2d_540 2d cir see 85_tc_731 since petitioners have failed to provide evidence on the factual issue as to the amount of rent if any paid_by the bitker partnership for use of the land sec_7491 does not place the burden_of_proof on respondent with respect to this issue accordingly in computing petitioners’ tax_liabilities petitioners’ shares of income from the bitker partnership will not be reduced for rent of the farmland petitioners’ income from their rental real_estate activity will not be increased for such rent and petitioners’ distributions from the bitker partnership will include the partnership’s payments of petitioners’ personal debt b whether distributions petitioners received from the bitker partnership in and exceeded their bases in their partnership interests sec_731 sets forth the circumstances under which a partner recognizes gain_or_loss from partnership_distributions in the case of a distribution by a partnership to a partner gain is recognized only to the extent that the money including marketable_securities distributed exceeds the adjusted_basis of a partner’s interest in the partnership immediately before the distribution sec_731 96_tc_577 affd 963_f2d_218 8th cir any gain recognized under sec_731 is considered gain from the sale_or_exchange of the partnership_interest of the distributee partner sec_731 109_tc_423 in the case of a sale_or_exchange of an interest in a partnership gain recognized to the transferor partner is generally treated as gain from the sale_or_exchange of a capital_asset sec_741 91_tc_793 sec_705 states a general_rule for determining the adjusted_basis of a partner’s interest in relevant part sec_705 provides that the adjusted_basis of a partner’s interest in a partnership is the basis as determined under section relating to contributions to a partnership or sec_7426 relating to transfers_of_partnership_interests increased by the partner’s distributive_share of partnership income for the current and prior years and decreased but not below zero by the amount of distributions from the partnership under section and by the partner’s distributive_share of partnership losses for the current and prior years sec_722 provides that the basis of a partnership_interest acquired by contribution of property including money is the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution for purposes of sec_722 a contribution of money includes any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities sec_752 sec_742 provides the basis of an interest in a partnership acquired other than by contribution shall be determined under part ii of subchapter_o sec_1011 and following in general the basis_of_property acquired by gift is the same as it was in the hands of the donor sec_1015 for purposes of determining loss however if that basis is greater than the fair_market_value of the property at the time of the gift then the basis is the fair_market_value at the time of the gift id in the case of a distribution by a partnership to a partner other than in liquidation_of_a_partner’s_interest the adjusted_basis of the partner is reduced by the amount of money distributed to that partner sec_733 additionally any decrease in a partner’s share of the liabilities of a partnership is considered a distribution of money to the partner by the partnership sec_752 sec_705 grants the secretary the authority to prescribe regulations under which the adjusted_basis of a partner’s interest in a partnership may be determined by reference to the partner’s proportionate share of the adjusted_basis of partnership property upon a termination of the partnership the regulations promulgated to implement this section found in sec_1_705-1 income_tax regs provide that an alternative method the alternative rule may be used in circumstances where a a partner cannot practicably apply the general_rule set forth in sec_705 and sec_1_705-1 income_tax regs or b from a consideration of all the facts the commissioner reasonably concludes that the result will not vary substantially from the result obtainable under the general_rule sec_1_705-1 income_tax regs where the alternative rule is used certain adjustments may be necessary to reflect discrepancies arising as a result of contributed_property transfers_of_partnership_interests or distributions of property to the partners id petitioners maintain that their bases should be determined under the alternative rule respondent asserts that petitioner wives’ bases in their partnership interests can be determined under the general_rule of sec_705 from their schedules k-1 for on the other hand petitioners maintain that petitioner wives’ bases should be determined under the alternative rule respondent posits that since petitioner wives neither paid their husbands for the interests nor contributed any property to the bitker partnership the bases of their partnership interests are equal to their respective shares of partnership debt we disagree the 20-percent interests that petitioner wives acquired in included 20-percent interests in the bitker partnership’s existing capital--property interests that had been owned by their husbands at the time the wives became partners under minnesota law a presumption exists that money or property transferred by a husband to his wife or a parent to his her child is a gift state v one oldsmobile two-door sedan n w 2d minn stahn v stahn n w minn jenning v rohde n w minn kiecker v estate of kiecker n w 2d minn ct app see also matarese v commissioner tcmemo_1975_184 here the facts show that petitioner wives paid nothing for their respective 20-percent interests in the bitker partnership we conclude therefore that petitioner wives acquired their interests in the bitker partnership as gifts from their husbands consequently pursuant to sec_1015 for purposes of determining gain the basis of each wife’s 20-percent interest was two-fifths of her husband’s basis in his partnership_interest this conclusion is supported by the fact that the schedules k-1 for reflect that petitioner wives each held a 20-percent interest for the entire year and that petitioner wives were each treated as partners of the bitker partnership for the entire year moreover petitioner wives each reported on their respective individual income_tax returns percent of the partnership income and deductions for the schedules k-1 do not accurately reflect the partners’ capital accounts--the beginning year negative capital accounts shown on petitioner husbands’ schedules k-1 reflect their 50-percent interests before gifts to their wives not their 30-percent interests following the gifts moreover the reported contributions from petitioner husbands to the bitker partnership as well as the distributions to petitioner wives were erroneous--the numbers used were plugged in in by mr mostoller to account for the changes in ownership mr mostoller’s approach to reporting the partners’ capital accounts contributions and distributions for was not correct the partners’ capital accounts for are more accurately reflected as follows curtis jerry lynn coleen total analysis of partner’s capital_account capital_account at beginning of year capital contributed during year partner’s share of net book income loss big_number distributions capital_account at end of year partner’s share of liabilities dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent argues on brief that pursuant to the principle known as duty_of_consistency petitioners are bound as to the amounts of the capital accounts and distributions reported on the return we disagree a taxpayer is under a duty_of_consistency when the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial tax_year 495_f2d_211 8th cir the duty_of_consistency is an affirmative defense that should be raised in pleadings before trial sec_7453 rule 100_f3d_778 10th cir affg 103_tc_525 in the instant case respondent’s answer contained no affirmative defenses or any allegation that respondent has relied upon the capital accounts and distributions reported on the schedules k-1 consequently because the duty_of_consistency is an affirmative defense and was not pleaded by respondent nor tried by consent of the parties it is deemed waived rule 109_tc_235 green v commissioner tcmemo_1998_274 collateral_estoppel affd without published opinion 201_f3d_447 10th cir see also gustafson v commissioner 97_tc_85 if an affirmative defense is not pleaded it is deemed waived we conclude therefore that petitioners are not bound by the duty_of_consistency to the capital accounts and distributions reported on the tax_return the bitker partnership was formed in the records of the partnership do not show the amounts of cash contributions or the bases in property contributed by petitioner husbands and their father ray bitker to the partnership when it was formed moreover a calculation of the distributions made to each partner each year since its formation cannot be made the partnership tax returns in the record cover only the years only the tax returns for show balance sheets under these circumstances it is appropriate to apply the alternative rule set forth in sec_1_705-1 income_tax regs in order to establish petitioners’ adjusted bases in their partnership interests regardless of where the burden_of_proof may lie the preponderance_of_the_evidence establishes that the distributions petitioners received in and did not exceed their bases in their partnership interests the parties agree that the bitker partnership had the following assets and liabilities as of date-97 assets cash adjusted_basis of buildings and other depreciable assets basis of other assets farm services stock unit retains uswp stock total assets liabilities short-term debt long-term debt total liabilitie sec_12 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on the basis of the bitker partnership’s assets and liabilities as of the beginning and end of each year at issue as agreed to by respondent and its income as adjusted during the examination of the partnership return the cash distribution to petitioners including the deemed_distribution for payment of petitioners’ personal expenses is dollar_figure for and dollar_figure for the amounts of the distributions to petitioners are computed as follows assets cash adjusted_basis of buildings and other depreciable assets basis of other assets farm services stock unit retains uswp stock total assets liabilities short-term debt long-term debt total liabilitie sec_12 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number partners’ capital analysis of partners’ capital net_income per books distributions balance at year end beginning year balance big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in order for the distributions to have exceeded dollar_figure for and dollar_figure for the bitker partnership would have had to have depleted its assets incurred additional debt or earned more income under the alternative computation a partner’s basis is equal to the partner’s proportionate share of the adjusted_basis of partnership property upon a termination of the partnership that basis may equal his her negative capital_account plus his her share of partnership liabilities 77_tc_1045 basis equaled negative capital_account plus taxpayer’s sec_705 sets forth the general_rule for determining a partner’s basis in his partnership_interest any increase or decrease in a partner’s share of partnership liabilities is deemed either a cash contribution by the partner to the partnership or a distribution to the partner by the partnership sec_752 and b the partner’s basis in his her partnership_interest is increased by the amount of the deemed contribution or reduced by the deemed_distribution this is not true as to the partner’s capital_account however the capital_account generally reflects a partner’s equity_investment in the partnership and is not increased by his her share of partnership liabilities tapper v commissioner tcmemo_1986_597 thus it is possible for partners like petitioners in this case to have negative capital accounts while maintaining positive tax bases in their partnership_interest unlike a partner’s basis which can never be less than zero a partner’s capital_account will be negative if the sum of the capital contributions credited to him on the partnership’s books and his share of book profits is less than the sum of the amounts distributed to him and his share of book losses share of partnership liabilities see also tapper v commissioner tcmemo_1986_597 cf coleman v commissioner tcmemo_1974_78 court refused to apply alternative computation because taxpayer failed to provide proof of partnership’s asset basis affd 540_f2d_427 9th cir the computation may require adjustments to reflect any significant discrepancies arising as a result of contributed_property transfers of partnership_interest or distributions of property to partners sec_1_705-1 income_tax regs the record contains no evidence that any contributions were entered on the bitker partnership’s books at other than their tax bases nor does the record reflect any differences between the financial and tax_accounting treatment of partnership income or expense items or partnership losses before the year in issue that were not previously deductible by reason of sec_704 nor is an adjustment required for ray bitker’s transfer of his interest in the bitker partnership to petitioner husbands in or for petitioner husbands’ transfers to petitioner wives in because all of those transfers were gifts the respective bases of petitioners are determined using transferred bases for the interests received by gifts sec_742 sec_1015 cf tapper v commissioner supra adjustment required to reflect retirement of former partner’s interest in prior year on the basis of the bitker partnership’s assets and liabilities as of the beginning and end of each year at issue as agreed to by respondent its income as adjusted during the examination of the partnership return and the cash distributions to petitioners of dollar_figure for and dollar_figure for which necessarily included the deemed_distribution for payment of petitioners’ personal expenses we conclude that the distributions did not exceed petitioners’ bases in their partnership interests the computations we have used in reaching this conclusion are as follows total1 curtis jerry lynn coleen assets at beginning of year cash adjusted_basis of buildings and other depreciable assets basis of other assets farm services stock unit retains uswp stock total assets liabilities at beginning of year short-term debt long-term debt total liabilities partners’ capital at beginning of year change in liabilities liabilities at beginning of year liabilities at year end increase decrease partners’ bases at beginning of year income as adjusted contributions cash property deemed by increase in liabilities partners’ bases before distributions distributions cash deemed by reduction in liabilities partners’ bases after distribution sec_1 differences due to rounding dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number total1 curtis jerry lynn coleen assets at beginning year cash adjusted_basis of buildings and other depreciable assets basis of other assets farm services stock unit retains uswp stock total assets liabilities short-term debt long-term debt total liabilities partners’ capital at beginning of year change in liabilities liabilities at beginning of year liabilities at year end increase decrease partners’ bases at beginning of year income as adjusted contributions cash property deemed by increase in liabilities partners’ bases before distributions distributions cash deemed by reduction in liabilities partners’ bases after distribution sec_1 differences due to rounding dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number respondent argues that because petitioners erroneously treated dollar_figure of personal debt as the bitker partnership’s liabilities the adjustment that was made to remove the dollar_figure of liabilities from the partnership’s balance_sheet should be treated as a distribution under sec_752 we disagree when a partnership assumes an individual partner’s liabilities the assumption of those liabilities results in a deemed_distribution to the partner of the amount assumed by the partners sec_752 conversely when a partner assumes the partnership’s liabilities the assumption of such liability results in a deemed contribution by the partner to the partnership of the amount assumed sec_752 additionally any increase or decrease in a partner’s share of partnership liabilities is deemed either a cash contribution by the partner to the partnership or a distribution to the partner by the partnership sec_752 and b the partner’s basis in his her partnership_interest is increased by the amount of the deemed contribution or reduced by the deemed_distribution sec_705 sec_722 sec_733 barron v commissioner tcmemo_1992_598 moore v commissioner tcmemo_1987_499 sec_1_752-1 income_tax regs provides f netting of increases and decreases in liabilities resulting from same transaction if as a result of a single transaction a partner incurs both an increase in the partner’s share of the partnership liabilities or the partner’s individual liabilities and a decrease in the partner’s share of the partnership liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution of money to the partnership sec_1_752-1 income_tax regs provides the following example of the effect of netting example property contributed subject_to a liability netting of increase and decrease in partner’s share of liability b contributes property with an adjusted_basis of dollar_figure to a general_partnership in exchange for a one-third interest in the partnership at the time of the contribution the partnership does not have any liabilities outstanding and the property is subject_to a recourse_debt of dollar_figure and has a fair_market_value in excess of dollar_figure after the contribution b remains personally liable to the creditor and none of the other partners bears any of the economic risk of loss for the liability under state law or otherwise under paragraph e of this section the partnership is treated as having assumed the dollar_figure liability as a result b’s individual liabilities decrease by dollar_figure at the same time however b’s share of liabilities of the partnership increases by dollar_figure only the net increase or decrease in b’s share of the liabilities of the partnership and b’s individual liabilities is taken into account in applying sec_752 because there is no net change b is not treated as having contributed money to the partnership or as having received a distribution of money from the partnership under paragraph b or c of this section therefore b’s basis for b’s partnership_interest is dollar_figure b’s basis for the contributed_property petitioners were at all times personally liable for the debts erroneously included as partnership liabilities netting results in a complete offset ie no change for the deemed contributions and distributions when petitioners’ personal liabilities are assumed by the bitker partnership and when the liabilities are removed from the partnership in essence the total distributions to petitioners in are unaffected by the adjustment to the amount of partnership liabilities since we conclude that petitioners had sufficient bases taking into account only the assets and liabilities agreed to by the parties we need not decide other arguments made by petitioners regarding this issue c whether petitioners are liable for the accuracy-related_penalties under sec_6662 for the years at issue respondent contends that petitioners are liable for an accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with evidence sufficient for us to sustain the sec_6662 penalty see 116_tc_438 emerson v commissioner tcmemo_2003_82 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs an understatement is the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 and is substantial in the case of an individual if the understatement exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the penalty under sec_6662 does not apply to any portion of an understatement_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability for the year id reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 see also 115_tc_43 affd 299_f3d_221 3d cir the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement united_states v boyle supra sec_1_6664-4 income_tax regs whether a taxpayer reasonably relies on advice of a professional depends on the facts and circumstances of the case and the law applicable thereto sec_1_6664-4 income_tax regs the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a to show good_faith reliance the taxpayer must show that the return preparer was supplied with all the necessary information and the incorrect return was a result of the preparer’s mistakes 59_tc_473 sec_1_6664-4 income_tax regs in this case the understatement_of_tax is attributable to the disallowance of the bitker partnership’s deduction of interest on petitioners’ individual debt on the farmland they owned we do not believe that petitioners reasonably relied on mr mostoller with respect to this disallowance the farmland was not shown as an asset of the bitker partnership on the partnership return prepared by mr mostoller consequently we believe mr mostoller knew that the bitker partnership did not own any farmland mr mostoller verified loan balances by calling farm credit services petitioners have failed to establish however that they furnished mr mostoller with necessary and relevant information to identify any of the loans as mortgages on their individually owned farmland moreover petitioners have failed to show that the incorrect treatment of the interest_paid on those mortgages was due to mr mostoller’s mistakes accordingly we hold that petitioners are liable for the sec_6662 accuracy-related_penalty with regard to the increases in income_tax and self-employment_tax resulting from the disallowance of the deduction claimed by the bitker partnership for interest on petitioners’ debt to reflect the foregoing and concessions by the parties decisions will be entered under rule
